Name: Commission Regulation (EC) No 759/94 of 5 April 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 7. 4. 94 Official Journal of the European Communities No L 90/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 759/94 of 5 April 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p . 1 . 0 OJ No L 335, 31 . 12. 1993, p . 1 . No L 90/2 Official Journal of the European Communities 7 . 4. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 New potatoes 44)43 1767 337'00 85'81 292,98 12644 35'76 82674 69&gt;41 34'55 1 20 0702 00 9oj Tomatoes 94'33 3752 715&gt;41 182&gt;17 621 &gt;94 26842 75'91 175503 204,66 73,34 1.30 0703 10 19 Onions (other than seed) 38,20 1519 289,70 73,77 251,85 10870 30,74 71070 82,87 29,70 1.40 0703 20 00 Garlic 155,50 6186 1 179,33 300,30 1025,25 44249 125,15 289312 337,38 120,91 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 1.60 ex 0704 10 10 1 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,79 1463 279,04 71,05 242,59 10470 29,61 68455 79,82 28,60 1110 jj  ¢* j J Jjj | Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,88 671 128,02 32,59 111,29 4803 13,58 31405 36,62 13,12 1.140 ex 0706 90 90 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 1.150 52 11 \ Cucumbers 41,12 1635 311,87 79,41 271,12 11701 33,09 76508 89,22 31,97 070 / 00 1"J 1 160 0708 10 9()| (Pisum sativum) 269,21 10709 2041,70 519,89 1774,95 76606 216,66 500867 584,08 209,32 1.170 Beans : I - 170- 1 27!! i! 10 Bea"s (Vigna spp., Phaseolus 131?1 5239 99g 93 254,36 868,42 37480 106,00 245057 285,77 102,41 0708 20 90J spp.) 1.170.2 0708 20 10 | Beans (Phaseolus ssp ., vulga- 226,66 9016 1718,94 437,71 1494,37 64496 182,41 421690 491,75 176,230708 20 90 | ris var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 58,27 2318 441,97 112,54 384,23 16583 46,90 108424 126,43 45,31 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 573,06 22796 4345,99 1 106,66 3778,20 163064 461,19 1 066 153 1243,29 445,57 1.200.2 ex 0709 20 00  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 67,12 2670 509,03 129,62 442,53 19099 54,01 124876 145,62 52,18 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 53,21 2116 403,55 102,76 350,83 15141 42,82 99000 115,44 41,37 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1 280,76 465,59 1.240 0709 60 10 Sweet peppers 248,58 9888 1885,24 480,05 1 638,94 70735 200,06 462486 539,33 193,28 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 28,55 1 136 216,58 55,15 188,28 8126 22,98 53132 61,96 22,20 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 46,00 1830 348,90 88,84 303,31 13091 37,02 85592 99,81 35,77 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 44,91 1786 340,59 86,73 296,10 12779 36,14 83555 97,43 34,92 2.40 ex 080440 10l Avocados fresh 11854 4715 899,02 228,92 781,57 33732 95,40 220547 257,19 92,17 ex 0804 40 90J 7. 4. 94 Official Journal of the European Communities No L 90/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 139,94 5567 1061,31 270,25 922,65 39821 112,62 260359 303,61 108,81 2.60 Sweet oranges, fresh : 2.60.1 0805 10 111 0805 10 31 _ Sanguines and Semi~San" 43,16 1716 327,32 83,35 284,56 12281 34,73 80299 93,64 33,550805 10 41 J 2.60.2 0805 10 15  Navels , Navelines, Nave ­ 0805 1025 lates, Salustianas, Vernas, 1314 co « 01 n-roc to -&gt;* m m0805 10 35 Valencia lates, Maltese; 33'04 1 314 250'59 63'81 2I7'8S 9402 26'59 61475 71,69 25,69 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 96,21 3827 729,66 185,80 634,33 27377 77,43 179000 208,74 74,80 2.70.2 ex 0805 20 30  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 2.70.3 ex 0805 20 50  Mandarins and wilkings 33,98 1355 257,38 65,81 223,93 9 544 26,91 64029 73,85 25,88 2.70.4 ex 0805 20 701 _ Tangerines and others 64,54 2567 489,47 124,63 425,52 18365 51,94 120076 140,02 50,18 ex 0805 20 90 J ° 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 38,04 1513 288,52 73,46 250,82 10825 30,61 70779 82,53 29,58 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 114,31 4547 866,92 220,75 753,66 32527 91,99 212671 248,00 88,88 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 29,84 1 187 226,31 57,62 196,74 8491 24,01 55518 64,74 23,20 2.90.2 ex 0805 40 00  pink 51,06 2031 387,27 98,61 336,68 14531 41,09 95006 110,79 39,70 2.100 0806 10 11 ] 0806 10 15 Table grapes 119,41 4750 905,59 230,60 787,28 33978 96,10 222160 259,07 92,84 0806 10 19 2.110 0807 10 10 Water-melons 163,87 6519 1242,80 316,46 1 080,43 46630 131,88 304882 355,54 127,41 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 59,36 2361 450,18 114,63 391,37 16891 47,77 110439 128,78 46,15 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 2.120.2 ex 0807 10 90  other 125,45 4990 951,46 242,28 827,15 35699 100,96 233411 272,19 97,54 2.130 0808 10 31 ] 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 67,03 2666 508,39 129,45 441,97 19075 53,95 124718 145,44 52,12 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 Pears 2.140.1 0808 20 31 0808 20 33 Pfars Nashi (Pyrus pyrifo - 136 71 5438 1 036,80 264,01 901,35 38901 110,02 254347 296,60 106,29 0808 20 35 ha) 0808 20 39 ] 2.140.2 0808 20 31 ] S 20 33 Other 53,00 2108 401,95 102,35 349,44 15081 42,65 98607 114,99 41,21 0808 ZU 35 0808 39 No L 90/4 Official Journal of the European Communities 7. 4. 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 20 0809 20 60 Cherries 1 05,23 4219 794,77 204,70 694,68 29455 82,08 198422 229,38 78,77 0809 20 80 2.170 ex 0809 30 90 Peaches 108,10 4300 819,83 208,76 712,72 30760 87,00 201 121 234,53 84,05 2.180 ex 0809 30 10 Nectarines 128,12 5097 971,71 247,43 844,75 36459 103,11 238378 277,98 99,62 2' 190 0809 40 19 } Plums 135'18 5377 1025'19 261 '05 891 '25 38466 108 '79 251500 293-28 105&gt;10 2.200 0810 10 10 ) strawberries 196,29 7808 1488,66 379,07 1294,17 55855 157,97 365196 425,87 152,62 0810 1U 90 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8 133,50 344866 961,01 2323 153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch .,) 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 172,62 6867 1309,14 333,36 1 138,11 49120 138,92 321 158 374,52 134,22 fruit) 2.250 ex 0810 90 30 Lychees 220,40 8767 1671,53 425,63 1453,15 62717 177,38 410057 478,18 171,37